DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
YThe present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This is a first office action for application Serial No. 16/646,227 filed on 03/11/2020. Claims 22-40 have been examined. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 22 recites: "A method for vehicle rollover prevention warning, comprising:
collecting vehicle body rollover state parameters;
calculating a lateral-load transfer rate of the vehicle according to the collected vehicle body rollover state parameters and a preset load transfer rate threshold model comprising a centrifugal force rollover moment of a sprung mass; and
determining whether the vehicle has a risk of rollover or not according to the calculated lateral-load transfer rate and the preset rollover threshold."
This language is vague and indefinite for at least the following reasons:
Inconsistent Terms: The language of the claims use inconsistent and vague claim terms, such that it is unclear if two similarly worded terms, or in other cases, a specific term followed by a general term, are intended to refer to the same claim element, or whether these terms are intended to be interpreted as distinct claim elements, or further, whether use of a general term is intended to be construed broadly such that a broad term may or may not encompass the narrow term, and finally, when requisite antecedent basis is established for each of these terms as used herein. For example, the following terms are unclear as used in the claims:
[collecting] vehicle body rollover state parameters (e.g. cl. 22)
the collected vehicle body rollover state parameters (e.g. cl. 22)
the body rollover state parameters (e.g. cl. 23)
a preset load transfer rate threshold model (e.g. cl. 22)
a sprung mass (e.g. cl. 22)
[ms is] the sprung mass of the vehicle (e.g. cl. 26)
the preset rollover threshold (e.g. cl. 22)
the load transfer rate threshold model (e.g. cl. 23)
Omitting Essential Elements/Steps/Structure: Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, steps, and/or structure, such omission amounting to a gap between the recited language of the preamble and the recited method steps of the body of the claim. See MPEP § 2172.01. The omitted elements are: 
a step for preventing a vehicle rollover, and/or
a step for warning [an unidentified element] of a vehicle rollover prevention function.
Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:
"A method 
collecting vehicle body rollover state parameters;
calculating a lateral-load transfer rate of the vehicle according to 
determining whether the vehicle has a risk of rollover or not according to the calculated lateral-load transfer rate and a preset rollover threshold."
Claims 23-30 are further rejected as depending on this claim.

Claim 23 recites: "The method according to claim 22, wherein the body rollover state parameters comprise a vehicle body roll angle and a roll angle rate."
This language is also rejected as vague and indefinite for the same reasons discussed in the rejection of claim 22 above. 
Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:
"The method according to claim 22, wherein 

Claim 24 recites: "The method according to claim 22, further comprising: the load transfer rate threshold model being established according to a lateral force balance relation and a rollover moment balance relation of the vehicle."
This language is also rejected as vague and indefinite for the same reasons discussed in the rejection of claim 22 above. 
Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:
"The method according to claim 22, further comprising: a load transfer rate threshold model being established according to a lateral force balance relation and a rollover moment balance relation of the vehicle."
Claims 25-27 are further rejected as depending on this claim.

Claim 26 recites: "The method according to claim 24, wherein a model formula of the load transfer rate threshold model is as follows:

    PNG
    media_image1.png
    145
    492
    media_image1.png
    Greyscale
,
wherein LTRg is the lateral-load transfer rate of an n-axle vehicle;
n is the number of axles of the vehicle;
ms is the sprung mass of the vehicle;
hs is the vertical distance from the center of mass of the vehicle to the rollover axle;
hu = huj is the distance from the rollover center of each axle to the ground;
T is the wheel tread of each axle;
ϕ is the rollover angle of the vehicle;
Kϕ, j, k is the roll stiffness for each axle suspension and a combined roll stiffness;
Cϕ, j, c is the damping coefficient for each axle suspension and a combined damping coefficient;
li = (i = 1, ..., n) is the longitudinal distance of each axle from the center of mass."
This language is also rejected as vague and indefinite for the same reasons discussed in the rejection of claim 22 above. Moreover, this language is further rejected as vague and indefinite for at least the following reasons:
Generally Unclear: The expression “a model formula of the load transfer rate threshold model” as used in the claim is vague and indefinite and leaves the reader in doubt as to the meaning of the technical features to which it refers, thereby rendering the definition and scope of the subject-matter of said claim unclear. Namely, the language of the claim appears to use merely exemplary language, such that it is unclear whether the claim is intended to specifically require the embodiment articulated above.
Antecedent Basis: The following terms lack proper antecedent basis:
the rollover axle
the vertical distance from the center of mass of the vehicle to the rollover axle
the rollover center of each axle (e.g. how is this identified? What metrics are used to express this concept? are coordinates used, and if so, where are they measured from?)
the distance from the rollover center of each axle to the ground
the wheel tread of each axle (e.g. how is this identified? What metrics are used to express this concept? are coordinates used, and if so, where are they measured from?)
the rollover angle of the vehicle
the center of mass
Intended Use: The claim contains the following language that is vague and indefinite as it is unclear whether the scope of this language is intended to affirmatively require specific performance or whether this language is deliberately articulated as an expression of intended use:
the roll stiffness for each axle suspension and a combined roll stiffness
the damping coefficient for each axle suspension and a combined damping coefficient
Accordingly, this language does not serve to patentably distinguish the claimed structure over that of the reference. See In re Pearson, 181 USPQ 641; In re Yanush, 177 USPQ 705; In re Finsterwalder, 168 USPQ 530; In re Casey, 512 USPQ 235; In re Otto, 136 USPQ 458; Ex parte Masham, 2 USPQ 2nd 1647.
Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:
“The method according to claim 24, [wherein an intended model formula of the load transfer rate threshold model is as follows:

    PNG
    media_image1.png
    145
    492
    media_image1.png
    Greyscale
,
wherein LTRg is the lateral-load transfer rate of an n-axle vehicle;
n is the number of axles of the vehicle;
ms is a sprung mass of the vehicle;
hs is a vertical distance from the center of mass of the vehicle to a rollover axle;
hu = huj is a distance from a rollover center of each axle to the ground;
T is a wheel tread of each axle;
ϕ is the rollover angle of the vehicle;
Kϕ, j, k is a roll stiffness [intended for each axle suspension and a combined roll stiffness of the vehicle];
Cϕ, j, c is a damping coefficient [intended for each axle suspension and a combined damping coefficient of the vehicle];
li = (i = 1, ..., n) is the longitudinal distance of each axle from the center of mass of the vehicle].”
Claim 27 is further rejected as depending on this claim.

Claim 27 recites: "The method according to claim 26, further comprising: a simplified form of the model formula of the load transfer rate threshold model according to the D’Alembert’s principle as follows under the condition that the magnitude relation between the sprung mass ms and the unsprung mass mu of the vehicle is ms » mu, and the rollover centers of all the axles are the same distanced from the ground,
[AltContent: rect]
    PNG
    media_image2.png
    43
    305
    media_image2.png
    Greyscale
,
wherein m = ms + mu; mu is the unsprung mass of the vehicle."
This language is also rejected as vague and indefinite for the same reasons discussed in the rejection of claims 22 and 26 above. Moreover, this language is further rejected as vague and indefinite for at least the following reasons:
Generally Unclear: The expression “a simplified for of the model formula of the load transfer rate threshold model according to the D’Alembert’s principle … is …” as used in the claim is vague and indefinite and leaves the reader in doubt as to the meaning of the technical features to which it refers, thereby rendering the definition and scope of the subject-matter of said claim unclear. Namely, the language of the claim appears to use merely exemplary language, such that it is unclear whether the claim is intended to specifically require the embodiment articulated above.
Relative Terms: The language "a simplified form” and “ms » mu” employ subjective and/or relative terms such that the scope of the claim limitations are unclear (i.e. the metes and bounds of the limitations are vaguely articulated such that persons of ordinary skill in the art would not be reasonably apprised of the precise scope of the term and corresponding claim). For example, it is unclear what constitutes “simplified” and what constitutes “≫” (versus “>”). Furthermore, the terms are not defined by the claim, and the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:
"The method according to claim 26, [further intended to comprise a load transfer rate threshold model according to the D’Alembert’s principle wherein the rollover centers of all the axles are the same distanced from the ground,
[AltContent: rect]
    PNG
    media_image2.png
    43
    305
    media_image2.png
    Greyscale
,
wherein m = ms + mu; and wherein mu is an unsprung mass of the vehicle]."

Claim 28 recites: "The method according to claim 22, wherein determining whether the vehicle has a risk of rollover according to the calculated lateral-load transfer rate and the preset rollover threshold comprises:
determining that the vehicle has no risk of rollover if the absolute value of the calculated lateral-load transfer rate is less than or equal to the preset rollover threshold; and
determining that the vehicle has a risk of rollover if the absolute value of the calculated lateral-load transfer rate is larger than the preset rollover threshold."
This language is also rejected as vague and indefinite for the same reasons discussed in the rejection of claims 22 and 26-27 above. Moreover, this language is further rejected as vague and indefinite for at least the following reasons:
Conditional Use: It is unclear whether the following limitations necessarily occur, or whether this language is directed toward a conditional limitation that does not necessarily occur:
determining that the vehicle has no risk of rollover if the absolute value of the calculated lateral-load transfer rate is less than or equal to the preset rollover threshold
determining that the vehicle has a risk of rollover if the absolute value of the calculated lateral-load transfer rate is larger than the preset rollover threshold.
Note: Examiner applies the broadest reasonable interpretation (BRI) of this limitation to read this condition as not necessarily occurring. MPEP 2111.04 states that, “The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met.” See also Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016 at pg. 10), holding in a precedential opinion that “if the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed.”
Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:
"The method according to claim 22, wherein the step of determining whether the vehicle has a risk of rollover according to the calculated lateral-load transfer rate and a preset rollover threshold comprises:
determining that the vehicle has no risk of rollover if the absolute value of the calculated lateral-load transfer rate is less than or equal to the preset rollover threshold; or
determining that the vehicle has a risk of rollover if the absolute value of the calculated lateral-load transfer rate is larger than a preset rollover threshold."
Claims 29-30 are further rejected as depending on this claim.

Claim 29 recites: "The method according to claim 28, wherein in the case where it is determined that the vehicle has a risk of rollover, the risk level is categorized according to the magnitude of the absolute value of the lateral-load transfer rate, where a greater absolute value of the lateral-load transfer rate indicates a higher risk of rollover."
This language is also rejected as vague and indefinite for the same reasons discussed in the rejection of claims 22 and 26-28 above. Moreover, this language is further rejected as vague and indefinite for at least the following reasons:
Relative Terms: The terms "a greater absolute value of the lateral-load transfer rate” and “a higher risk of rollover” are undefined relative terms such that the scope of the term is unclear (i.e. “what” is the absolute value of the lateral-load transfer rate “greater” than? “what” is the risk of rollover “higher” than?).
Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:
"The method according to claim 28, wherein in the case where it is determined that the vehicle has a risk of rollover, the risk level is categorized according to the magnitude of the absolute value of the lateral-load transfer rate
Claim 30 is further rejected as depending on this claim.

Claim 30 recites: "The method according to claim 29, further comprising:
providing the rollover warning information by displaying through a display device, broadcasting through a voice device and/or indicating through an instrument, wherein the rollover warning information comprises the lateral-load transfer rate and/or the risk level; and/or, 
the risk level is indicated by an indicator lamp."
This language is also rejected as vague and indefinite for the same reasons discussed in the rejection of claims 22 and 26-29 above. 
Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:
"The method according to claim 29, further comprising:
providing 
the risk level is indicated by an indicator lamp."

Claim 31 recites: "A device for vehicle rollover prevention warning, comprising:
a collecting module for acquiring vehicle body rollover state parameters;
a processing module for calculating a lateral-load transfer rate of the vehicle according to the collected vehicle body rollover state parameters and a preset load transfer rate threshold model comprising a centrifugal force rollover moment of a sprung mass; and
a determining module for determining whether the vehicle has a risk of rollover or not according to the calculated lateral-load transfer rate and the preset rollover threshold."
This language is also rejected as vague and indefinite for the same reasons discussed in the rejection of claims 22 and 26-29 above. Moreover, this language is further rejected as vague and indefinite for at least the following reasons:
Means-Plus-Function Language: The following claim limitations invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
“a collecting module for acquiring … parameters”
“a processing module for calculating … mass”
“a determining module for determining … threshold”
However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Intended Use: The claim contains the following language that is vague and indefinite as it is unclear whether the scope of this language is intended to affirmatively require specific performance or whether this language is deliberately articulated as an expression of intended use:
“a collecting module for acquiring … parameters”
“a processing module for calculating … mass”
“a determining module for determining … threshold”
Accordingly, this language does not serve to patentably distinguish the claimed structure over that of the reference. See In re Pearson, 181 USPQ 641; In re Yanush, 177 USPQ 705; In re Finsterwalder, 168 USPQ 530; In re Casey, 512 USPQ 235; In re Otto, 136 USPQ 458; Ex parte Masham, 2 USPQ 2nd 1647.
Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:
"A device 
a collecting module [intended for collecting vehicle body rollover state parameters];
a processing module [intended for calculating a lateral-load transfer rate of the vehicle according to ]; and
a determining module [intended for determining whether the vehicle has a risk of rollover or not according to the calculated lateral-load transfer rate and a preset rollover threshold]."
Claims 32-39 are further rejected as depending on this claim.

Claims 32-39 recite substantially similar subject matter as recited in claims 23-31, using substantially the same language. Accordingly, these claims are also rejected (and interpreted for the purposes of this examination) for the same reasons described above.

Claim 40 recites: “A computer-readable storage medium, having a computer program stored thereon, the program performing the steps of a method for vehicle rollover prevention warning, comprising:
collecting vehicle body rollover state parameters;
calculating a lateral-load transfer rate of the vehicle according to the collected vehicle body rollover state parameters and a preset load transfer rate threshold model comprising a centrifugal force rollover moment of a sprung mass; and
determining whether the vehicle has a risk of rollover or not according to the calculated lateral-load transfer rate and the preset rollover threshold when executed by the processor.”
This language is also rejected as vague and indefinite for the same reasons discussed in the rejection of claim 22 above. Moreover, this language is further rejected as vague and indefinite for at least the following reasons:
Antecedent Basis: The following terms lack proper antecedent basis:
the processor
Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:
“A non-transitory computer-readable storage medium, having a computer program stored thereon, the program, when executed by a processor causes the processor to perform the method comprising:
collecting vehicle body rollover state parameters;
calculating a lateral-load transfer rate of the vehicle according to the collected vehicle body rollover state parameters and a preset load transfer rate threshold model comprising a centrifugal force rollover moment of a sprung mass; and
determining whether the vehicle has a risk of rollover or not according to the calculated lateral-load transfer rate and a preset rollover threshold when executed by a processor.”

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 40 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because under a broadest reasonable interpretation, the claim is read as being directed to a signal per se.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 22-40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dunwoody (US 5,825,284).

Regarding claim 22, Dunwoody discloses a method (see e.g. at least Abstract, 2:8-3:22, Fig. 2A-6, and related text), comprising:
collecting vehicle body rollover state parameters (see e.g. at least 2:8-3:22, 8:41-11:8, Fig. 2A-5B, and related text);
calculating a lateral-load transfer rate of the vehicle according to collected vehicle body rollover state parameters (e.g. at least calculating LTR, id.) and a preset load transfer rate threshold model comprising a centrifugal force rollover moment of a sprung mass (e.g. at least predetermined threshold, id.); and
determining whether the vehicle has a risk of rollover or not according to the calculated lateral-load transfer rate and a preset rollover threshold (id., displaying the lateral load transfer in a first color when below the predetermined threshold, and changing the display to a second color when the lateral load transfer is above the predetermined threshold).

Regarding claim 23, Dunwoody discloses that body rollover state parameters comprise a vehicle body roll angle and a roll angle rate (e.g. at least roll angle β and rate of change of β dβ/dt, see e.g. at least 6:21-37, 10:50-11:8).

Regarding claim 24, Dunwoody discloses: a load transfer rate threshold model being established according to a lateral force balance relation and a rollover moment balance relation of the vehicle (see e.g. at least 8:41-11:8, Fig. 3-5B, and related text).

Regarding claim 25, Dunwoody discloses: the lateral force balance relation and the rollover moment balance relation being those of a multi-axle vehicle comprising more than two axles (see e.g. at least 8:5-40).

Regarding claim 26, Dunwoody discloses [that an intended model formula of the load transfer rate threshold model is as follows:

    PNG
    media_image1.png
    145
    492
    media_image1.png
    Greyscale
,
wherein LTRg is the lateral-load transfer rate of an n-axle vehicle;
n is the number of axles of the vehicle;
ms is a sprung mass of the vehicle;
hs is a vertical distance from the center of mass of the vehicle to a rollover axle;
hu = huj is a distance from a rollover center of each axle to the ground;
T is a wheel tread of each axle;
ϕ is the rollover angle of the vehicle;
Kϕ, j, k is a roll stiffness [intended for each axle suspension and a combined roll stiffness of the vehicle];
Cϕ, j, c is a damping coefficient [intended for each axle suspension and a combined damping coefficient of the vehicle];
li = (i = 1, ..., n) is the longitudinal distance of each axle from the center of mass of the vehicle] (see e.g. at least 10:9-33).

Regarding claim 27, Dunwoody discloses [that the rollover centers of all the axles are the same distanced from the ground,
[AltContent: rect]
    PNG
    media_image2.png
    43
    305
    media_image2.png
    Greyscale
,
wherein m = ms + mu; and wherein mu is an unsprung mass of the vehicle] (see e.g. at least 10:9-33).

Regarding claim 28, Dunwoody discloses that the step of determining whether the vehicle has a risk of rollover according to the calculated lateral-load transfer rate and a preset rollover threshold (see e.g. at least 2:8-3:22, 8:41-11:8, Fig. 2A-5B, and related text) comprises:
determining that the vehicle has no risk of rollover if the absolute value of the calculated lateral-load transfer rate is less than or equal to the preset rollover threshold (id.); or
determining that the vehicle has a risk of rollover if the absolute value of the calculated lateral-load transfer rate is larger than a preset rollover threshold (id.).

Regarding claim 29, Dunwoody discloses that in the case where it is determined that the vehicle has a risk of rollover, the risk level is categorized according to the magnitude of the absolute value of the lateral-load transfer rate (see e.g. at least 2:8-3:22, 8:41-11:8, Fig. 2A-5B, and related text).

Regarding claim 30, Dunwoody discloses: providing rollover warning information by displaying through a display device, broadcasting through a voice device and/or indicating through an instrument, wherein rollover warning information comprises the lateral-load transfer rate and/or the risk level (see e.g. at least 2:8-3:22, 8:41-11:8, Fig. 2A-5B, and related text); and/or, 
the risk level is indicated by an indicator lamp (id.).

Regarding claim 31, Dunwoody discloses a device (see e.g. at least Abstract, 2:8-3:22, Fig. 2A-6, and related text), comprising:
a collecting module [intended for collecting vehicle body rollover state parameters] (e.g. at least CPU 102, see e.g. at least 2:8-3:22, 8:41-11:8, Fig. 2A-5B, and related text);
a processing module [intended for calculating a lateral-load transfer rate of the vehicle according to collected vehicle body rollover state parameters and a preset load transfer rate threshold model comprising a centrifugal force rollover moment of a sprung mass] (id.); and
a determining module [intended for determining whether the vehicle has a risk of rollover or not according to the calculated lateral-load transfer rate and a preset rollover threshold] (id.).

Regarding claim 40, Dunwoody discloses a non-transitory computer-readable storage medium, having a computer program stored thereon, the program, when executed by a processor causes the processor to perform the steps of a method (see e.g. at least Abstract, 2:8-3:22, Fig. 2A-6, and related text), the method comprising:
collecting vehicle body rollover state parameters (see e.g. at least 2:8-3:22, 8:41-11:8, Fig. 2A-5B, and related text);
calculating a lateral-load transfer rate of the vehicle according to the collected vehicle body rollover state parameters and a preset load transfer rate threshold model comprising a centrifugal force rollover moment of a sprung mass (id.); and
determining whether the vehicle has a risk of rollover or not according to the calculated lateral-load transfer rate and a preset rollover threshold when executed by a processor (id.).

Claims 32-39 recite substantially the same subject matter as claims 23-30 in apparatus (e.g. device) claim format. Accordingly, these claims are also rejected (and interpreted for the purposes of this examination) for the same reasons described above as further disclosed by the corresponding embodied device of Dunwoody.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES J HAN whose telephone number is (571)270-3980.  The examiner can normally be reached on M-Th and every other F (7:30 AM - 5 PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on 571-272-4190.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHARLES J HAN/Primary Examiner, Art Unit 3662